Title: To George Washington from William Bartlett, 8 November 1775
From: Bartlett, William
To: Washington, George



Sir
Beverly [Mass.] 8th Novr 1775

I have the Pleasure of informing your Excellency that this

Morning Sergant Doak Belonging to Capn Selmon brought in here a Sloop her Cargo Consisting off 370 Quts of Dry fish 70 BLLs of Mackrell 3 BLLs of Train Oyl 1 BLL of Sammon by the best Accts I can Collect from the People on board—I can find Nothing to Acertain the Cargo She hes by any papers Deliver’d me, the whole of which I send to your Excellencey Sergant Doak who will deliver this Can better inform your Excellency then I possably Can.
I shall wait your Excellency’s further Orders with Regard too her And am Your Excellency’s Most Obedt Huml. Sert

William Bartlett


N.B. Sir there is a Grate Deal of Confusion with some of the People who was to the Taking of the Sloop North Britton. I Expect the matter will be Represented to your Excellency in a Wrong Light by one B. Bickford who whentt from this to Head Quarters to Day your Excellency may Rely on my Stateing the Matter to you in A True Light and Beg your Excellency will Settle Each mans Share if any there Should be.
I shall forward the Goods as Soon as possible togeather with a List of Every man who was Concern’d in the affair. Y.H.S.


W.B.
